Title: From Benjamin Franklin to Alexander Garden, 14 April 1757
From: Franklin, Benjamin
To: Garden, Alexander


Dr. Garden
Sir
New York, April 14 1757

I am here waiting the Departure of the Pacquet in which I am about to embark for London, and by that means have Leisure to write a little to my Friends, which the distracted State of our Province, and the Hurry of Affairs I have been engag’d in, for some time prevented. I wish now that I had brought some of your ingenious Letters with me, that I might have consider’d them fully: particularly what relates to the Element of Fire, and the Quantity receiv’d by the Earth from the Sun, &c. I have touch’d a little on this Subject of Fire, in mine of this Date to Dr. Lining, to which I beg Leave to refer you. But Fire is full of Wonders, and as yet we know little of its Nature.
I forwarded your Pacquet and Letter to Mr. Clayton as desired, and free of Charge to him. I purpose, God willing, to return from England by way of Carolina, when I promise myself the Pleasure of seeing and conversing with your Friends in Charlestown.
Col. Bouquet, who does me the favour to deliver this to you, is a Gentleman whose Conversation you must be pleas’d with, and I am sure a Stranger, of Learning, Ingenuity and Politeness will not fail of your Civilities. I therefore only take the Liberty of Introducing him to you, and leave the rest to your self.
I am, with great Esteem and Respect, Sir Your most obedient humble Servant
B Franklin
[In margin in BF’s hand:] Dr. Lining and Garden Col. Bouquet.
